           Case 2:18-cv-00971-GMN-GWF Document 13 Filed 10/17/18 Page 1 of 2



 1   RICHARD A. HARRIS, ESQ.
     Nevada State Bar No. 505
 2   JOSHUA HARRIS, ESQ.
     Nevada State Bar No. 9580
 3   RICHARD HARRIS LAW FIRM
     801 S FOURTH ST.
 4   LAS VEGAS NV 89101
     Ph: (702) 444-4392
 5   Fax: (702) 444-4455
     Email: josh@richardharrislaw.com
 6    Attorney for Plaintiff
 7
 8
 9                               UNITED STATES DISTRICT COURT
10                                      DISTRICT OF NEVADA
11
12
     JENAIL H. NEWTON,
13                                                      Case No. 2:18-cv-00971- GMN-GWF
            Plaintiff,
14                                                             SECOND STIPULATION AND
                                                               [PROPOSED] ORDER FOR
15                                                             EXTENSION OF TIME TO FILE
                                                               MOTION FOR REMAND
16   vs.
17   COMMISSIONER of Social Security
18          Defendant.
19
            Comes now Plaintiff, by and through her attorney, RICHARD HARRIS, ESQ., and
20
     requests a THIRTY-ONE (31) calendar day extension of time, to file the MOTION TO FOR
21
     REMAND, up to and including November 19, 2018.
22
            Plaintiff’s current deadline to file the MOTION FOR REMAND is October 19, 2018.
23
            The Appellate Attorney Writer has been sick with the flu, thereby necessitating this
24
     extension request.
25
            Via email on October 17, 2018 at 12:48 pm, opposing counsel expressed no objection to the
26
     extension.
27
28
     ///
           Case 2:18-cv-00971-GMN-GWF Document 13 Filed 10/17/18 Page 2 of 2



 1
 2          It is therefore respectfully requested that Plaintiff be granted a FOURTEEN (14) calendar

 3   day

 4   extension of time to file the MOTION FOR REMAND up to and including

 5   November 19, 2018.

 6
 7    DATED this 17th day of October 2018.            DATED this 17th day of October 2018.
 8    /s/ Joshua Harris                               /s/ Tina Naicker
      JOSHUA HARRIS, ESQ.                             DAYLE ELIESON
 9    Nevada State Bar No. 9580                       United States Attorney
      Richard Harris Law Firm                         District of Nevada
10    801 S Fourth St.                                TINA NAICKER, CSBN 252766
      Las Vegas NV 89101                              Special Assistant United States Attorney
11    Ph: (702) 444-4392                              160 Spear Street, Suite 800
      Fax: (702) 444-4455                             San Francisco, California 94105
12    Email: josh@richardharrislaw.com                Telephone: (415) 268-5611
      Attorney for Plaintiff                          Facsimile: (415) 744-0134
13                                                    E-Mail: Tina.Naicker@SSA.gov
14
15
16
                                                        IT IS SO ORDERED.
17
18
                                                        _______________________________
19                                                      United States Magistrate Judge
20                                                      DATED: 10-18-2018
21
22
23
24
25
26
27
28
